Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered September 4, 1990, convicting defendant, after a jury trial, of attempted assault in the first degree and of criminal possession of a weapon in the third degree, and sentencing him to concurrent prison terms of 2 Vs to 7 years on each count, unanimously affirmed.
Defendant’s contention that the verdict convicting him of attempted assault in the first degree and acquitting him of criminal possession of a weapon in the second degree is repugnant is not preserved for appellate review. Were we to reach it in the interest of justice, we would find the claim to be without merit. The trial court’s charge did not preclude the jury from concluding that defendant initially possessed the loaded pistol without intending to use it unlawfully against another, but decided to fire the gun at complainant as events unfolded (see, People v Haymes, 34 NY2d 639; People v Garcia, 72 AD2d 356, 361, affd on other grounds 52 NY2d 716). Thus, the jury’s findings on the essential elements of criminal possession of a weapon and attempted assault can be reconciled (see, People v Loughlin, 76 NY2d 804, 806).
In light of defendant’s persistence in beating and attempting to shoot complainant, the sentence imposed was not excessive. Concur—Carro, J. P., Kupferman, Ross and Asch, JJ.